Dorsey, Judge,
delivered the opinion of the court.
The pro forma judgment of the court below, we think in this case, ought to be reversed; not because the defence set up by the defendants is inadmissible, between the parties, under the pleadings in this cause, but because the slave in question, under the act of assembly of the state of Delaware, is not entitled to her freedom. The design of the proviso or exception in the act of assembly, was to encourage persons removing with their slaves, to settle in Delaware. There could have been no motive with thé legislature of the state of Delaware in protecting settlers removing from the state of Maryland or Virginia in the enjoyment of their rights as slaveholders, which did not apply with equal force to like settlers from the District of Columbia. To give to the word (C state ” in this act of assembly the literal technical import ascribed to it, would be to violate its spirit, the sound and obvious meaning of the law. We do not hold ourselves bound when interpreting its import in reference to rights of property, to give to it the same literal, restricted interpretation, which it has, on some occasions received, when used in reference to a grant of special limited jurisdiction. The judgment of the county court is reversed. Let judgment be entered for the plaintiff according to the agreement of the parties contained in the record.
JUDGMENT REVERSED.